OPINION HEADING PER CUR                                           






                     NO. 12-05-00198-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


FORTY-FOUR THOUSAND                            §     APPEAL FROM THE 7TH
FORTY-TWO DOLLARS,
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on June 22, 2005.  Thereafter, the clerk’s record was filed on August 26, 2005,
making Appellant’s brief due on or before September 29, 2005.  When Appellant failed to file his
brief within the required time, this Court notified him on September 30,2005 that the brief was past
due and warned that if no motion for extension of time to file the brief were filed on or before
October 10, 2005, the appeal would be dismissed for want of prosecution under Texas Rule of
Appellate Procedure 42.3(b).  The notice further informed Appellant that the motion for extension
of time must contain a reasonable explanation for its failure to file the brief and a showing that
Appellee had not suffered material injury thereby.
            Appellant has not filed a motion for extension of time to file his brief.  Consequently, the
appeal is dismissed for want of prosecution pursuant to Texas Rules of Appellate Procedure
38.8(a)(1) and 42.3.(b).
Opinion delivered October 19, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)